DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L et al (U.S.Pub. # 2013/0318570)
         Regarding claims 1,15,20, L et al disclose a method comprising: receiving a Neighbor Discovery (ND) message at a recipient node in a network environment from an originating node in the network environment that are both implementing a Neighbor Discovery Protocol (para. 0018,0019); verifying trustworthiness of the originating node by identifying a level of trust of the originating node based on attestation information for 
        Regarding claim 2, L et al disclose wherein managing the connectivity with the recipient node through the network environment incudes managing connectivity between the recipient node and the originating node in the network environment based on the level of trust of the originating node (para. 0095).  
         Regarding claim 3, L et al disclose wherein the recipient node, as part of managing the connectivity with the recipient node, is configured to disregard the ND message if the originating node is verified as untrustworthy based on the identified level of trust of the originating node (para.0020,0094).  
       Regarding claims 4, 16, L et al disclose wherein the recipient node, as part of managing the connectivity with the recipient node, is configured to either or both establish and maintain a connection in the network environment between the recipient node and the originating node based on the ND message if the originating node is verified as trustworthy based on the identified level of trust of the originating node (para. 0021, 0035, 0054, 0061, 0064, 0075).  
       Regarding claim 5, L et al disclose adding a link layer address of the originating node included in the ND message to a neighbor discovery cache associated with the 
       Regarding claim 6, L et al disclose wherein the ND message is either a router advertisement message or a neighbor advertisement message transmitted according to the Neighbor Discovery Protocol (para. 0043, 0048).  
         Regarding claim 7, L et al disclose wherein the ND message is transmitted by the originating node in response to either a router solicitation message or a neighbor solicitation message transmitted from the recipient node to the originating node according to the Neighbor Discovery Protocol (para. 0043, 0048).  
        Regarding claim 8, L et al disclose wherein the recipient node is a host in the network environment and the originating node is a router in the network environment (para. 0014, 0021).  
        Regarding claim 9, L et al disclose, wherein the recipient node is a router in the network environment and the originating node is a host in the network environment (para. 0014, 0021).  
      Regarding claims 10, 17, L et al disclose performing Neighbor Discovery Protocol- based attack mitigation if the originating node is verified as untrustworthy based on the identified level of trust of the originating node (para. 0037, 0038).  
       Regarding claims 11, 18, L et al disclose sending the attestation information of the originating node included in the ND message from the recipient node to a verifier, wherein the verifier is configured to remotely verify the originating node using the attestation information (para. 0021, 0035, 0054, 0061, 0064, 0075).  
          Regarding claims 12,19, L et al disclose stapling, by the originating node, the attestation information included in the ND message with a verifier signed key, wherein the verifier signed key is generated based on a verifier validating the attestation information; and sending the ND message including the attestation information with the verifier signed key from the originating node to the recipient node, wherein the recipient node is configured to locally verify the originating node using the attestation information and the verifier signed key received in the ND message (para. 0050,0051).  
        Regarding claim 13, L et al disclose wherein the verifier is configured to validate the attestation information to generate the verifier signed key before the ND message is generated by the originating node (para. 0050, 0051).  
       Regarding claim 14, L et al disclose wherein the verifier signed key is associated with a validity time frame and the recipient node is configured to verify the originating node using the verifier signed key if the validity time frame is active (para. 0042,0050,0051)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416